Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 21, 2019

                                       No. 04-19-00203-CV

                          IN THE INTEREST OF L.A.V., A CHILD,


                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018EM506059
                        The Honorable Eric Rodriguez, Judge Presiding


                                          ORDER
        Appellant’s brief was filed on June 20, 2019. Therefore, appellee’s brief was due to be
filed on July 22, 2019. As of this date, neither the appellee’s brief nor a motion for extension of
time has been filed. Appellee is not represented by counsel. The last correspondence mailed to
appellee from the court at the address on record was returned and marked as “Not Deliverable as
Addressed.” The court’s records do not contain an email address for appellee. A party
unrepresented by counsel must provide the court with a current mailing address, telephone
number, fax number (if any), and email address. See TEX. R. APP. P. 9.1(b). A party is required
to promptly update the court of any change in mailing address, telephone or fax number, or email
address.

        It is therefore ORDERED that appellee show cause in writing within ten (10) days from
the date of this order why this appeal should not be set at issue. If appellee fails to respond, this
appeal will be set at issue without an appellee’s brief.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.


                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court